Citation Nr: 9928361	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst of 
the right foot, secondary to service connected bilateral pes 
planus.  

2.  Entitlement to service connection for gout, secondary to 
service connected bilateral pes planus.  

3.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.  

(The issues of entitlement to service connection for 
epididymitis and a back disability are the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1978.  This appeal arises from a September 1992 rating 
decision of the Montgomery, Alabama Regional Office (RO), 
which denied the veteran's claim for a compensable rating for 
bilateral pes planus.  In March 1994, the Board of Veterans' 
Appeals (Board) remanded the case to the RO for additional 
development.  This appeal also arises from an April 1997 
rating decision of the RO, which denied the veteran's claim 
for entitlement to nonservice connected pension.

In the March 1994 remand, the Board referred to the RO for 
appropriate consideration the issue of entitlement to VA 
benefits under 38 U.S.C.A. § 1151.  The veteran had raised 
the 38 U.S.C.A. § 1151 issue in a letter received in January 
1992 and a statement received in September 1993.  It does not 
appear that the RO has considered this issue and it is again 
referred to the RO for appropriate consideration.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).


REMAND

In the March 1994 remand, the Board directed the RO to afford 
the veteran a VA examination to determine the nature and 
extent of all bilateral foot disabilities.  The remand 
specifically requested that the claims folder be made 
available to the examiner so that he/she may review pertinent 
aspects of the veteran's medical history and comment upon the 
effects of the disabilities upon the veteran's ordinary 
activity and on how the disabilities impair him functionally.  
The veteran was afforded a VA examination in October 1995.  
Although the examiner noted the veteran's reports of daily 
foot pain and swelling, the examiner found the examination of 
the feet to be unremarkable and diagnosed the veteran with 
history of bilateral pes planus.  Also, the examiner did not 
comment on how the veteran's pes planus impaired him 
functionally.  Subsequently, the veteran suggested in a 
statement received in March 1997 that his service connected 
bilateral foot disability had worsened.  He stated that there 
were additional medical records to be obtained from the 
podiatry clinic at the Tuskegee VA Medical Center (VAMC), 
where he was given a prescription for "built up" shoes.  
The veteran also stated that his feet had degenerated to the 
point where he was unable to wear shoes, stand for any length 
of time, or walk distances beyond 100 yards due to pain.  In 
light of the foregoing, the case must be returned to the RO 
to obtain additional treatment records and to afford the 
veteran another examination to assess the nature and severity 
of the service connected disability.  

In light of Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
wherein the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that the present level of disability is of primary concern in 
a claim for an increased rating, the Board requests 
evidentiary development to ensure that all pertinent up-to-
date clinical evidence is obtained regarding the veteran's 
claim for an increased rating for bilateral pes planus.  In 
regard to obtaining medical records, the Board notes that in 
the March 1994 remand the RO was directed to request all 
records from the Montgomery VAMC regarding the veteran's feet 
because the only records sought up until that time dated from 
September 1992.  Thereafter, the RO sought all records dated 
from September 1992.  The RO should seek to obtain all 
records from the Montgomery VAMC pertaining to the veteran's 
feet, to include those preceding September 1992.  

As noted in the March 1994 remand, the veteran appeared to 
have requested service connection for a ganglion cyst and 
gout as secondary to his service connected bilateral pes 
planus, and these issues had not been formally adjudicated.  
Therefore, the Board directed that the veteran undergo VA 
examinations in rheumatology and podiatry and that the 
examiners provide an opinion as to whether any ganglion cyst 
of the right foot and gout were etiologically related to the 
veteran's bilateral pes planus.  Thereafter, the Board 
directed the RO to formally adjudicate these issues.  
However, the ensuing VA examination in October 1995 pertained 
solely to the feet and did not involve rheumatology.  The 
examiner rendered an opinion denying a relationship between a 
ganglionectomy and pes planus, but there was no mention of 
gout.  In a subsequent rating decision in March 1996, the RO 
adjudicated the question of service for removal of a ganglion 
cyst of the right foot and gout on a direct basis and not on 
a secondary basis.

Moreover, the Board recognizes that in Stegall v. West, 11 
Vet. App. 268 (1998), a precedential decision cited for 
guidance, it was concluded that a remand by the Board 
conferred on the claimant the right to compliance with the 
remand orders and that the Board erred when it failed to 
insure compliance with the dictates of an earlier Board 
remand.  

Regarding the veteran's claim for nonservice connected 
pension, the Board notes that the Court has held in Roberts 
v. Derwinski, 2 Vet. App. 387 (1992), that each disability in 
a pension case must be assigned a percentage rating, that the 
RO should discuss the diagnostic codes used in denying a 
claim, and that a rating decision may not be based on an 
examination which was conducted before all relevant evidence 
was added.  Under the provisions of 38 C.F.R. § 4.2 (1998), 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  In this case, the VA has 
not conducted a medical examination since the veteran filed a 
claim for nonservice connected pension in June 1996.  The RO 
denied the veteran's claim in an April 1997 rating decision, 
on the basis of VA hospital and treatment records covering a 
one month period from March to April 1996.  Following the 
rating decision, the RO issued a statement of the case in 
July 1997.  However, the RO failed to discuss the diagnostic 
codes assigned for each disability used in denying the 
veteran's claim.  The RO should correct this due process 
deficiency.  The RO must also afford the veteran a general 
medical examination to determine the nature and extent of all 
disability.  In that regard, it is noted that the Court has 
held that a claim for pension benefits must be addressed in 
accordance with the average person and unemployability 
standards.  38 U.S.C.A. § 1502(a) (West 1991); Brown v. 
Derwinski, 2 Vet. App. 444 (1992); 38 C.F.R. §§  3.321, 4.15, 
4.17 (1998).  Finally, the Board requests evidentiary 
development to ensure that all pertinent up-to-date clinical 
evidence is obtained regarding the veteran's claim for a 
permanent and total disability rating for nonservice 
connected pension purposes.    

Lastly, the Board accepts the veteran's March 1997 statement 
as a notice of disagreement with a March 1996 rating decision 
of the RO, which denied service connection for peptic ulcer 
disease.  The RO, however, has not issued a statement of the 
case (SOC) as to the issue.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement has 
been filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Under these circumstances, the Board finds that additional 
development is required, and the case is REMANDED to the RO 
for the following:

1.  The RO should contact the veteran and 
request him to provide information as to 
where he has received treatment for his 
disabilities, to include the feet, since 
October 1995, the date of his last VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's disabilities, to include the VA 
Medical Center (VAMC) in Montgomery, 
Alabama prior to September 1992 and the 
VAMC in Tuskegee, Alabama with regard to 
any foot treatment, which have not 
already been received.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should 
undergo a VA general medical examination 
in addition to special podiatry and 
rheumatology examinations in order to 
ascertain the nature and severity of his 
disabilities, including all bilateral 
foot disabilities.  The claims folder 
must be made available to the examiners 
for review prior to conducting the 
examinations so that pertinent aspects of 
the veteran's medical records may be 
reviewed.  All indicated tests must be 
accomplished, to include x-ray studies.  
Regarding the foot disabilities, the 
examiners in podiatry and rheumatology 
should comment on whether there is 
objective evidence of any pain on 
manipulation and use of the feet, inward 
bowing of the tendo achillis, weight-
bearing line over or medial to the great 
toe, marked deformity, an indication of 
swelling on use, characteristic 
callosities, tenderness of plantar 
surfaces of the feet, and spasm of the 
tendo achillis on manipulation.  These 
examiners should also furnish an opinion 
for the record as to whether it is at 
least as likely as not that any ganglion 
cyst of the right foot and gout are 
etiologically related to the veteran's 
service connected bilateral pes planus.  
The clinical findings and medical basis 
for the opinion should be clearly set 
forth.  Finally, these same examiners 
should comment on how the veteran's 
service connected bilateral pes planus 
limits his activity and impairs him 
functionally. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims in appellate status 
to specifically include the issues of 
entitlement to secondary service 
connection for a ganglion cyst of the 
right foot and gout.  Regarding the 
pension claim, the RO should prepare a 
rating decision which lists all the 
veteran's disabilities and the percentage 
evaluation assigned each disability.  If 
the decision is adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, which includes in 
regard to the pension issue a percentage 
rating for each diagnosed disability; 
cites the appropriate diagnostic codes 
and provides a discussion of their 
applicability to the veteran's 
disabilities; and discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a) (West 1991); 38 C.F.R. 
§§ 3.321, 4.15, and 4.17 by which a 
permanent and total disability rating for 
pension purposes may be assigned.  The RO 
must also provide the veteran with a 
statement of the case concerning the 
issue of entitlement to service 
connection for peptic ulcer disease, 
which contains a recitation of pertinent 
evidence and laws and regulations 
regarding the peptic ulcer disease claim.  
They should be afforded the applicable 
time to respond. 

4.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration of the 
compensable rating and pension issues, if 
appropriate.  As for the peptic ulcer 
disease issue, the case should be 
returned to the Board for further 
appellate consideration only if the 
veteran has perfected his appeal with a 
timely filed substantive appeal on that 
issue.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

